UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 5, 2007 MC SHIPPING INC. (Exact name of registrant as specified in its charter) Liberia 1-10231 98-0101881 (State or other jurisdiction ofincorporation) Commission file Number (IRS Employer Identification No.) Richmond House, 12 Par-la-ville Road, Hamilton HM CX. Bermuda (Address of principal executive offices) 441-295-7933 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 5, 2007, MC Shipping Inc. issued a press release announcing that its shareholders approved the merger agreement, dated July 30, 2007, pursuant to which Mast Acquisition Ltd., a newly-formed affiliate of Bear Stearns Merchant Banking, will acquire the outstanding shares of MC Shipping Inc. for a price of $14.25 per share in cash.A copy of the press release is filed as
